Citation Nr: 1645478	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability, to include arthritis.

3.  Entitlement to service connection for a shoulder disability, to include arthritis.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus type 2.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric condition.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depressive disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Jennifer VanderVeen, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in August 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen the previously denied claim of service connection for diabetes, entitlement to service connection for hypertension, a low back disability, a shoulder disability, and an acquired psychiatric disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a February 2012 rating decision; the Veteran did not appeal this denial and no additional evidence related to the issue of PTSD was received within the appeal period.

2.  Since the last final denial in February 2012, new and material evidence related to the issue of service connection for PTSD has been received.


CONCLUSIONS OF LAW

1.  The RO's February 2012 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2015).

2.  New and material evidence has been received to reopen the previously denied claim of service connection for PTSD since the February 2012 rating decision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The RO initially denied service connection for PTSD in February 2012.  The RO found no indication of a mental health disability in service.  It noted current treatment for a psychiatric condition, but found no objective evidence that a psychiatric condition was related to service.  Further, the RO determined that the Veteran's reported stressors (i.e., stressful and dangerous work as a missile system mechanic in the Navy) did not meet the threshold for in-service stressful event that would lead to a PTSD diagnosis related to military service.  The Veteran did not appeal this decision, and no new and material evidence was received within a year of its notification.  The Board notes that report of general information was received in February 2012; however, this form only documented the Veteran's call to start a claim for non-service connected pension.  The Board finds this does not related to the PTSD and is not new and material.  As such, the February 2012 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.302, 20.1103.

Since the last final denial, VA has received statements from the Veteran and third parties describing previously unreported stressful events in service, namely, a June 1967 incident in which the USS Sampson (ship in which the Veteran was stationed) was subject to hostile aircraft buzzing from Israeli jet fighters; an incident in which the Veteran provided mail bags to be used as body bags for sailors killed during an attack on a different ship (USS Liberty); and an incident in which a live missile was accidentally launched during a test of the launching system.  See October 2014 statement; May 2015 statement; August 2016 Board hearing transcript.  These lay statements relate to the unestablished element of an injury in service and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder.  Therefore, the PTSD issue is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disability is granted.


REMAND

The Board finds that additional development is warranted.

With regard to the claimed psychiatric disability, the evidence shows diagnoses of PTSD, generalized anxiety disorder, and major depressive disorder.  See September 2012 psychiatric evaluation report, received July 2013; December 2014 medical statement, received January 2015.  The Veteran believes that his current mental health disability is related to stressful events during service as a missile system mechanic in the Navy, most noticeably, a June 1967 incident while stationed aboard the USS Sampson in the Mediterranean Sea during the Six-Day War, in which the USS Sampson recovered the dead bodies of sailors of USS Liberty (after the latter was attacked) and was itself the object of hostile aircraft buzzing from Israeli jet fighters.  The Veteran has stated that he provided mail bags to be used as body bags for sailors burned and killed during the attack on the USS Liberty.  He stated that, at the time, he was afraid of a similar attack targeting the USS Sampson.  In addition, the Veteran has recounted an incident in which a live missile was accidentally launched during a test of the launching system.  He blamed this accident on inexperienced personnel and indicated that he was in stress for the duration of his service (about a year and a half) as a result of this situation.  See October 2014 statement; May 2015 statement; August 2016 Board hearing transcript.  

The Veteran submitted a statement from a private of mental health treatment provider dated in December 2014, who opined that the Veteran's PTSD is related to his military experience.  The author added that careful review of the Veteran's records provides evidence that trauma was experienced in service, and that there was no evidence of trauma after service.  The author, however, did not provide further details about the in-service trauma.  Significantly, this medical statement is contradicted by the Veteran's own statements, specifically, an August 2010 statement (submitted in the context of the previously denied claim), stating that he went to see a psychiatrist after a series of family tragedies involving his stepdaughter and her husband.

The VA has not attempted to verify the Veteran's reported stressor, in particular, the June 1967 incidents in which the USS Sampson was the object of hostile aircraft buzzing and participated in recovery operations after the attack on the USS Liberty.  The RO issued a formal finding regarding lack of information to verify stressors in May 2015.  This memorandum, however, did not acknowledge the Veteran's reported stressors.  Finally, the Board notes that, in October 2016, the Veteran submitted an email from a fellow service member, stating that he served aboard the USS Sampson at the time that the USS Liberty was attacked on June 8, 1967, during which time the USS Sampson was the object of hostile aircraft buzzing.  On remand, the RO should ask the appropriate source to verify these stressors.

The Board also finds that VA should provide VA examinations for the claimed psychiatric disability as well as the low back and shoulder disabilities.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Here, the evidence shows current diagnoses and the Veteran has provided competent testimony about trauma and symptoms since service and the December 2014 provides an indication of a connection to service.

The Board also finds that additional development should be conducted with regard to relevant treatment records.  In May 2013, the Veteran authorized the release of private treatment records from two providers, Dr. DM (who provided psychiatric treatment) and Dr. DD (who provided treatment for diabetes, high blood pressure, high cholesterol, and arthritis of the back).  In July 2013, the Veteran submitted a September 2012 psychiatric evaluation report from Dr. DM.  No other records from Dr. DM have been received, and VA has not submitted a formal request for records to Dr. DM.  However, in January 2015, the Veteran submitted a December 2014 letter from a different mental health treatment provider, Dr. GA, who reported providing treatment for the Veteran.  Further, it appears that both providers work out of the same treatment facility.  As such, there is an indication that the Veteran has continued to receive mental health treatment during the appeal period.  VA has not attempted to obtain records of such treatment.

Similarly, treatment records from Dr. DD (who reportedly provided treatment for diabetes, high blood pressure, high cholesterol, and arthritis of the back) were received in April 2014 and October 2016 (submitted by the Veteran in both cases).  See also treatment records received in November 2010 and November 2011 in the context of previously denied claim.  Notwithstanding, it is unclear whether all relevant records have been received.  In this regard, the Board notes that the Veteran previously reported treatment from Dr. DD since 1997.  See December 2010 VA form 21-4142.  However, the earliest available records are from 2008.  Significantly, treatment records received in April 2014 include a November 2013 surgical report for the right shoulder (performed by Dr. SF).  The Board, however, has not been able to find records of shoulder treatment prior to the November 2013 surgery.  This suggests that potentially relevant records are still outstanding.

Last, the record also suggests that the Veteran has received disability benefits from the Social Security Administration (SSA).  See printouts from March 19, 2014; see also SSA letter from May 8, 2013.  Records associated with any such claim may be relevant to the present claim.  VA should request any available SSA records.  The TDIU will be deferred until the SSA records have been obtained.

The Board also finds that the Veteran should be afforded appropriate examination(s) for his low back and shoulder issues.  In this regard, the Veteran testified at the 2016 Board hearing about having back and shoulder pain in service.  He contends that this pain stems from his in-service duties, to include lifting a 
5-gallon drum (about 60 pounds) on a daily basis.  The Board notes the Veteran suffers from a current shoulder disability as he has had surgery on his right shoulder in November 2013.  A May 2011 private treatment record indicates that the Veteran complained of back pain for the past month.  The Veteran also testified as to having pain since service, to include treatment with over-the-counter medications, such as aspirin and naproxen.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify, and authorize the release of, any outstanding medical records related to each of his claimed disabilities, to include (a) treatment records from Dr. DD since 1997; (b) psychiatric treatment records from Drs. DM and GA at the Four County Counseling Center; and (c) records of shoulder treatment prior to the November 2013 surgery for the right shoulder.

Once the Veteran has authorized the release of records, request those records directly from the identified providers.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

2.  Request copies of any determinations, medical records, and other evidence associated with any claim by the Veteran for SSA disability benefits.  All records received should be associated with the claims file.  If the records are not available, notify the Veteran and offer an opportunity to provide the missing records.

3.  Additionally, contact the JSRRC and attempt to corroborate any of the asserted stressors.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed psychiatric, low back, and shoulder disabilities.  Review of the claims file should be noted in the examiner's report. 

The examiner(s) should respond to the following:

(a)  For the claimed psychiatric disability:

(1)  Diagnose any current psychiatric disabilities.

(2)  For each diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (probability of 50 percent or higher) related to the Veteran's active service.

The examiner must consider the Veteran's lay statements about traumatic events in service (in particular, the June 1967 incidents aboard the USS Sampson) and assume that the events in fact occurred.  The examiner should specifically consider the written statements submitted by the Veteran in October 2014 and May 2015, and his testimony during the August 2016 Board hearing, a transcript of which is of record.

(b)  For the claimed low back disability:

(1)  Diagnose any current back disabilities, to include arthritis.

(2) Provide an opinion as to whether any current back disability is at least as likely as not (probability of 50 percent or higher) related to the Veteran's active service.

The examiner must consider the Veteran's hearing testimony about pain since service and his contention that his current disability is related to strenuous work (working in tight space and in uncomfortable positions, handling heavy objects) as a missile system mechanic in the Navy.

(c)  For the claimed shoulder disability:

(1)  Diagnose any current shoulder disabilities, to include arthritis.

(2)  Provide an opinion as to whether any current shoulder disability is at least as likely as not (probability of 50 percent or higher) related to the Veteran's active service.

The examiner must consider the Veteran's hearing testimony about pain since service and his contention that his current disability is related to strenuous work (working in tight space and in uncomfortable positions, handling heavy objects) as a missile system mechanic in the Navy.

A comprehensive rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


